DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vibrating and heating module” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, “Universal Serial Bus type” renders the claim indefinite because it is unclear as to which “type” was intended to convey.
Regarding claim 15, “the degree of vibration”, “the level of heating” and “the selection” each lacks antecedent basis.
Regarding claim 16, “Universal Serial Bus type” (line 3 on p. 11) renders the claim indefinite because it is unclear as to which “type” was intended to convey. Moreover, the limitations: “the degree of vibration” (line 29 on p. 11), “the level of heating” (line 30 on p. 11) and “the selection” (line 1 on p. 12) each lacks antecedent basis
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booker (US 2017/0014255).
Regarding claim 1, Booker discloses a heated massager 1 (fig. 2, see abstract) comprising: 
a belt 10/15 (fig. 2, see [0024]) configured for positioning around and coupling to a waist of a user (fig. 12, see abstract); and 
a vibrating and heating module (including at least heating element 40 and vibration mechanism 50, see fig. 10 and [0027]) coupled to the belt such that the vibrating and heating module is selectively positionable over a lower abdomen and a lower back of a user (fig. 12) when the belt is coupled around the waist of the user (“placing the belt around the waist of the user”, see abstract) wherein the vibrating and heating module is configured for selectively warming and massaging the lower abdomen and the lower back of the user (see [0027] and [0030]) and capable of relieving menstrual cramps.
Regarding claims 2-3, Booker discloses the massager further comprising: a first coupler 17 coupled to the belt proximate to a first end of the belt (fig. 9-10, see [0024]); and a second coupler 17 coupled to the belt proximate to a second end of the belt (fig. 9-10, see [0024]) , the second coupler being complementary to the first coupler wherein the second coupler is positioned for selectively coupling to the first coupler for removably coupling the belt around the waist of the user (see [0024]); further including .
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (JP 2003-204982 with English Translation).
Regarding claim 1, Kim discloses a heated massager (fig. 1, see abstract) comprising: 
a belt 100 (fig. 1 and 6, “belt 100”, see [0009] of English Translation]) configured for positioning around and coupling to a waist of a user (fig. 6); and 
a vibrating and heating module 30 (including at least heating wire 35 and  vibrating body 50, see fig. 3 and see [0009] of English Translation) coupled to the belt such that the vibrating and heating module is selectively positionable over a lower abdomen (fig. 6) and a lower back of a user when the belt is coupled around the waist of the user (“attached to the waist when worn”, see [0009] of English Translation) wherein the vibrating and heating module is configured for selectively warming and massaging the lower abdomen and the lower back of the user (by means of control unit 60, “control unit 60 controls the functions of the heat generating unit 30, the heat detecting sensor 40, and the vibrating body 50, and has an IC memory element and the like built therein. The power switch 61 and the function display 62 are provided on the outer surface. Is provided. IC. Since a certain program is input to the memory element, the program causes heat generation and vibration”, see [0009] of English Translation) and capable of relieving menstrual cramps (“reduce pain”, see [0002] of English Translation).
Regarding claims 2-3, Kim discloses the massager further comprising: a first coupler  coupled to the belt proximate to a first end of the belt (fig. 1-2), see [0009] of English Translation); and a second coupler coupled to the belt proximate to a second end of the belt (fig. 1-2, see [0009] of English Translation), the second coupler being complementary to the first coupler wherein the second coupler is positioned for selectively coupling to the first coupler for removably coupling the belt around the waist of the user (see [0024]); further including the second coupler  and the first coupler comprising a hook and loop fastener for selectively sizing the belt to the waist of the user (“The waist bag 20 is attached to each of the both sides of the abdominal bag 10, and is a portion to be attached to the waist when worn. At this time, Velcro (velcro) is attached to each end portion of the waist bag 20 so that the belt can be easily worn”, see [0009] of English Translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leftly (US 2016/0175187) in view of Kim (JP 2003-204982 with English Translation).
Regarding claim 1, Leftly discloses a wearable massager  (fig. 1-3, see abstract) comprising: 
Back/Abdominal”, see [0020]); and 
a vibrating module (including at least vibration motors 102, see fig. 1 and [0016]) coupled to the belt 202 (fig. 2) such that the vibrating module is selectively positionable over a lower abdomen and a lower back of a user (see [0020]) when the belt is coupled around the waist of the user (see [0019]-[0020]) wherein the vibrating module is configured for selectively massaging the lower abdomen and the lower back of the user (“Back/Abdominal”, see [0020]) and capable of relieving menstrual cramps (“therapy tool reduces pain in muscles, ligaments and joints and further provides deep tissue vibration gently soothing any aches, strains”, see [0024])
Leftly does not disclose the vibrating module is a vibrating and heating module. However, Kim teaches an abdominal heat-vibration belt comprising a vibrating and heating module 30 (including at least heating wire 35 and  vibrating body 50, see fig. 3 and see [0009] of English Translation) coupled to the belt such that the vibrating and heating module is selectively positionable over a lower abdomen (fig. 6) when the belt is coupled around the waist of the user (“attached to the waist when worn”, see [0009] of English Translation) wherein the vibrating and heating module is configured for selectively warming and massaging the lower abdomen and the lower back of the user (by means of control unit 60). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lefty‘s reference, such that the vibrating module also include heating element, as suggested and taught by Kim, for the purpose of providing an enhanced heat-vibration .
Claims  4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leftly/Kim and further in view of Booker.
Regarding claim 4, Leftly/Kim disclose the vibrating and heating module comprising: a housing 101 (Lefty’s fig. 1, see [0016]) defining an interior space, the housing being externally padded (by means of “fabric covered EVA case 103” as seen in fig. 1, see [0016]) such that the housing is configured for comfortably resting on the lower abdomen and lower back of the user; 
a power module 104 (“battery 104”, Lefty’s fig. 1, see [0116]) coupled to the housing and positioned in the interior space (fig. 1-2); 
a control module including PCP 105 with a control switch 106 (Lefty’s fig. 1, see [0016]) coupled to the housing and positioned in the interior space, the control module being operationally coupled to the power module 104 (see Lefty’s [0016]); 
a plurality of vibrators 102 (Lefty’s fig. 1) coupled to the housing and positioned in the interior space (fig. 1), the vibrators being operationally coupled to the control module (Lefty’s fig. 1, see [0016]) wherein the control switch 106 is positioned for actuating the vibrators for selectively massaging the lower abdomen and the lower back of the user (see Lefty’s [0018]); and 
a plurality of heating elements 35 (as taught by Kim, see fig. 3 and coupled to the housing and positioned in the interior space (figs. 1-3 of Kim), the heating elements 
Leftly/Kim does not disclose that the control module comprising a microprocessor. However, Booker teaches a massager belt comprising a vibrating and heating module (including at least heating element 40 and vibration mechanism 50, see fig. 10 and [0027]) and a control unit 60 operably connected to the power source 70, heating element 40, and vibration mechanism 50 to turn on and off the heating element  and vibration mechanism, wherein the control circuit 60 including a microprocessor and electronic memory (see [0028] and fig. 11). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lefty‘s reference, such that the control module also include a microprocessor, as suggested and taught by Booker, for the purpose of providing an advanced single-chip central processing unit that primarily executes complex program instructions with high processing speed, configured to control the heating element and the vibration mechanism  each have three levels of variance between light heat, light 
Regarding claims 5 and 7-11, Lefty discloses further including the housing comprising a plurality of fused discs (housing 101 including 4 fused discs as shown in fig. 1); a shell (portion of strap 202 in fig. 2) positioned over and coupled to the housing (fig. 2), the shell comprising elastomer such that the shell is resiliently compressible wherein the shell is configured for comfortably resting on the lower abdomen and lower back of the user; the shell comprising neoprene (“the wearable vibration device can be held in a neoprene alignment strap which enables the direction of the vibration energy to be focused at keys areas of the body”, see [0019]); the power module comprising a battery 104 (fig. 1, see [0025]); the battery being rechargeable (“rechargeable lithium ion battery 104”, see [0025]); and Booker teaches a port (fig. 11, see [00258]) coupled to a side edge of the housing, the port being operationally coupled to the battery wherein the port is configured for inserting a plug of a charging cord for coupling the battery to a source of direct current for charging the battery (see [00258]);  as best understood, the port being Universal Serial Bus type (“USB port”, see [0028]).
Regarding claim 6, Lefty discloses that plurality of fused discs comprising three fused discs such that the shape of the housing is a convex polygon shape (see fig. 2 and [0021]), but does not disclose that the housing is trilobal. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Lefty‘s reference, such that the housing is trilobal, for the purpose of providing suitable shape designed for the comfort of the wearer and also allowing the device wrapped easily around the body forms while keeping the flat 
Regarding claims 12-14, Lefty discloses the plurality of vibrators 102 comprising vibrators positioned singly in each fused disc (best seen in fig. 1); Lefty/Kim combined references teach the plurality of heating elements comprising heating elements positioned singly in each fused dis; Booker teaches a controller (control buttons 62 and 64, see [0027]) coupled to a front of the housing (fig. 2), the controller being operationally coupled to the microprocessor wherein the controller is positioned for inputting commands into the microprocessor for selectively actuating the vibrators and the heating elements (fig. 11, see [0028]).
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to teach or render obvious a heat massager comprising all the elements as substantially recited in claim 16  and in combination with all the elements  and structural and functional relationship as claimed and further .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maalouf ‘211 discloses multiple combination heat/massage devices. Taylor ‘784 teaches a massage device comprising a heating pad and a vibrating plate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG D THANH/Primary Examiner, Art Unit 3785